 Case 19-12808-jkf Doc 24 Filed 09/18/19 Entered 09/18/19 17:36:35 Desc Main
                             Document
                  IN THE UNITED         Page 1 of 2
                                 STATES BANKRUPTCY     COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:
 DOMENIC C PASCALE                         :     BK. No. 19-12808-jkf
                         Debtor            :
                                           :     Chapter No. 13
 ROUNDPOINT MORTGAGE SERVICING             :
 CORPORATION                               :
                         Movant            :
                    v.                     :
 DOMENIC C PASCALE                         :     11 U.S.C. §362
                                           :
                         Respondent        :

 MOTION OF ROUNDPOINT MORTGAGE SERVICING CORPORATION FOR RELIEF
                 FROM AUTOMATIC STAY UNDER §362

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor, DOMENIC C PASCALE.

               1.      Movant is ROUNDPOINT MORTGAGE SERVICING CORPORATION.

               2.      Debtor, Debtor, DOMENIC C PASCALE is the owner of the premises located

at 253 BUCHANAN AVENUE, FOLSOM, PA 19033, hereinafter known as the mortgaged

premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of September 11, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of July 2019 through September 2019. The monthly payment amount for the

months of July 2019 through September 2019 is $1,416.90, less suspense in the amount of $83.10, for

a total amount due of $4,167.60. The next payment is due on or before October 1, 2019 in the amount
  Case 19-12808-jkf Doc 24 Filed 09/18/19 Entered 09/18/19 17:36:35 Desc Main
                                 Document
of $1,416.90. Under the terms of the           Page 2 ofDebtor
                                     Note and Mortgage,  2     has a continuing obligation to

remain current post-petition and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant, ROUNDPOINT MORTGAGE SERVICING CORPORATION,

requests the Court award reimbursement in the amount of $1,031.00 for the legal fees and costs

associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 253

BUCHANAN AVENUE, FOLSOM, PA 19033 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

               d.      Granting any other relief that this Court deems equitable and just.

                                                      /s/ Thomas Song, Esquire
                                                      Thomas Song, Esq., Id. No.89834
                                                      Phelan Hallinan Diamond & Jones, LLP
                                                      1617 JFK Boulevard, Suite 1400
                                                      One Penn Center Plaza
                                                      Philadelphia, PA 19103
                                                      Phone Number: 215-563-7000 Ext 31387
                                                      Fax Number: 215-568-7616
September 16, 2019                                    Email: Thomas.Song@phelanhallinan.com
